DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Status of the Claims
	Per the amendment filed 11/24/2021 along with the request for continued examination claims 1-4, 6-8, 10-11, and 13-20 are currently pending in this application. Claims 5, 9, and 12 were previously canceled. Claims 13- 20 were previously withdrawn. Claim 1 is amended.
Claims 1-4, 6-8, and 10-11 filed 11/24/2021 are the current claims hereby under examination.

Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20180064377 A1) in view of Heikenfeld (US 20180340903 A1).
Regarding Claim 1, Rogers teaches a device for measuring a biochemical composition of sweat, ([0006] skin mounted devices for temporal characterization of sweat) the device comprising: 
a bonding layer ([0201], adhesive layer 140); 
[0201], a functional substrate 30, which may be formed of a polymer, including PDMS, and may support a microfluidic network 150) having at least one inlet ([0201], One or more inlets 130 may be used to convey, transport or exchange biofluid 20 to sensor 50 released from skin surface 45, with inlets aligned in each of the relevant layers), a plurality of channels ([0201], microchannels 160), and at least one outlet ([0201], microchannels 160);
an electronic chip assembly having at least one sensor ([0201], sensor(s) 50 may be positioned on a support surface 35 of functional substrate 30), the at least one sensor configured to align with the at least one outlet of the microfluidic chip ([0201], One or more inlets 130 may be used to convey, transport or exchange biofluid 20 to sensor 50 released from skin surface 45, with inlets aligned in each of the relevant layers); and 
a protective layer ([0201], a cover or capping layer 190, which may be formed of a polymer, including PDMS).
However, Rogers does not explicitly disclose a wicking layer located above the electronic chip assembly and configured to move sweat through the at least one sensor, the wicking layer located directly underneath a protective layer and configured spread the sweat over a surface area to help evaporate sweat out of the device and the protective layer being comprised of an elastic nonwoven fabric material and enclosing the wicking layer, the electronic chip assembly, and the microfluidic chip and configured to allow vapor to flow out of the device.
Heikenfeld teaches a device for measuring a biochemical composition of sweat ([0007], Embodiments of the disclosed invention provide a sweat sensor device), the device comprising: 
a wicking layer ([0029], sample pump 230) located above an electronic chip assembly ([0029], sample pump 230 is above sensor 220 in Fig. 2) and configured to move sweat through at least one sensor ([0036], the sample pump 230 has a pressure P1 that is greater than P3 and less than P2, such that if the sample coupler 232 becomes full, the sample pump 230 will pull additional sweat for disposal (indicated by the arrow path 16 in FIG. 2)), the wicking layer located directly underneath a protective layer (See Fig. 2, the sample pump 230 is located directly beneath the EMI shield 290) and configured spread the sweat over a surface area to help evaporate sweat out of the device ([0036], the sample pump 230 will pull additional sweat for disposal. Note: spreading a liquid over a greater surface area inherently helps evaporation since evaporation rate is directly proportional to surface area); 
the protective layer being comprised of an elastic nonwoven fabric material ([0037], Suitable materials for the sweat sample management components 230, 232, 234 include, without limitation, non-woven polyamide) and enclosing the wicking layer, the electronic chip assembly, and the microfluidic chip (See Fig. 2, the EMI shield 290 encloses the sample pump 230, the sensor 220, and the sweat impermeable material 270 including the apertures that allow sweat to flow to the sensor) and configured to allow vapor to flow out of the device (The material being non-woven polyamide and located directly adjacent to the sample pump 230 would fluidically couple the pump 230 to the outside environment and allow the seat to be disposed as described in [0036] by evaporation since polyamide is sweat permeable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Rogers to include a wicking layer and protective layer as taught by Heikenfeld to move excess or old sweat from the sample coupler (Heikenfeld [0029]) and to pull additional sweat for disposal (Heikenfeld [0036]).

Regarding claim 2, Rogers further discloses wherein the bonding layer is located below the microfluidic chip (See Fig. 1A, bonding layer 140 is below the microfluidic chip (30)) and has at least one opening configured to align with the at least one inlet of the microfluidic chip ([0201], An adhesive layer 140, having openings or harvesting areas 145 positioned to fluidically align or correspond with inlet(s) 130).
See Fig. 1A) and has at least one aperture configured to align with the at least one outlet of the microfluidic chip ([0201], One or more inlets 130 may be used to convey, transport or exchange biofluid 20 to sensor 50 released from skin surface 45, with inlets aligned in each of the relevant layers).

Regarding claim 4, Rogers further discloses wherein the microfluidic chip is comprised of an organic or inorganic polymer ([0201], Device 10 may include a functional substrate 30, which may be formed of a polymer, including PDMS).

Regarding claim 6, Rogers further discloses wherein each channel of the plurality of channels of the microfluidic chip is configured to be at least one of capillary driven, pumped mechanically or pumped electrically ([0113], The pressure that drives fluid flow arises from the action of the sweat glands themselves, assisted by capillary effects in the microchannels and the materials embedded within them).

Regarding claim 7, Rogers further discloses wherein each channel of the plurality of channels of the microfluidic chip has a width (Rogers [0201], harvesting areas 145 positioned to fluidically align or correspond with inlet(s) 130 and in Rogers [0113], opening defined the sweat harvesting area (3 mm diameter)), and Heikenfeld further teaches wherein an aperture for receiving sweat has a width being greater than or equal to 200 nanometers and less than or equal to 500 micrometers (Heikenfeld [0031], the inner EMI shield 292 could be a solid metal with a 50 μm wide aperture 292a for sweat flow). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 

Regarding Claim 8, Rogers further discloses wherein each channel of the plurality of channels of the microfluidic chip has a height, the height of each channel being greater than or equal to 10 microns and less than or equal to 2 millimeters ([0086], substrate has a thickness less than or equal to 0.5 mm. The substrate is the microfluidic chip as described above in claim 1 and the channels extend through the substrate such that their height is equal to height of the chip).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the height of each channel.

Regarding Claim 11, Heikenfeld further teaches wherein the device further comprising a battery configured to power the device ([0026], Certain embodiments of the disclosed invention show sub-components of what would be sweat sensing devices with more sub-components needed for use of the device in various applications, which are obvious (such as a battery), and for purpose of brevity and focus on inventive aspects are not explicitly shown in the diagrams or described in the embodiments of the disclosed invention).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20180064377 A1) and Heikenfeld (US 20180340903 A1) as applied to Claim 1 above, and in further view of Yang (US 20130317333 A1).
Regarding claim 10, modified Rogers teaches the device of claim 1 as described above.

Yang teaches a wearable sensor ([0001], modular wearable sensor) wherein an electronic chip assembly is a printed circuit board assembly ([0022], various components housed within the disposable module 102 can include but are not limited to a cover, foam layers, at least one power source, a flexible printed circuit board (PCB) including electrical components such as a connector, a small sensor, and a thermistor, electrode contacts to couple to electrodes, and an adhesive layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic chip disclosed by Rogers to be a printed circuit board, as taught by Yang. This would have been modified in order to electrically connect the sensor to the device in order for it to operate. Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, and 10-11 have been considered but are not persuasive. The applicant argues that Rogers teaches away from using a material which allows sweat to easily vaporize of the device, such as an elastic nonwoven fabric material. Specifically, Rogers discloses that: ... Soft epidermal microfluidics for sweat monitoring: We optimized materials and channel design to adequately collect sweat in situ, with soft, stretchable mechanics that offer high structure stability, low vapor permeability, and minimal backpressure (flow impedance into the channel). (Rogers, Paragraph 117) (Emphasis added). The examiner disagrees. Rogers teaches a design choice optimized for a specific embodiment but does not explicitly teach away from using a non-woven elastic fabric to optimize a separate design choice. That is, Rogers does not teach or suggest that a substitution in of the protective layer taught by Heikenfeld would destroy the functionality of the device. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pizer (US 20160287148 A1) teaches a device for measuring biomarkers in sweat and suggests that allowing sweat to evaporate out of the top of the device improves the functionality of the device by allowing a continuous flow of sweat into the sensing apparatus (See [0121]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791